EXHIBIT 10.13

INDUSTRIAL LEASE AGREEMENT (GROSS)

 

 

 

THIS LEASE dated the 15th day of July 2009, between THE BLOOM ORGANIZATION OF
SOUTH JERSEY, LLC, Bloom Court/Suite 106, 1300 Route 73, Mount Laurel, New
Jersey 08054, hereinafter referred to as the “Landlord”, and J & J SNACK FOODS
SALES CORPORATION, 6000 Central Highway, Pennsauken, New Jersey 08110,
hereinafter referred to as the “Tenant”.

 

 

 

WITNESSETH: That the Landlord hereby demises and leases unto the Tenant, and the
Tenant hereby hires and takes from the Landlord for the term and upon the
rentals hereinafter specified, the premises described as follows:


 

 

Premises

Square Footage 101,200                                          .

 

Street Address 5092-5098 Central Highway          .

 

Town or Township Pennsauken                              .

 

County Camden State/Zip New Jersey 08109        .

 

 

Term

The term of this Lease shall be for ten (10) years, and commence on February 1,
2012 and terminate on January 31, 2022.

 

 

Rent

The rent for the entire Term of the Lease shall be $5,313,000.00.

 

 

Payment of Rent

Tenant shall pay to Landlord, without set off or deduction, at its offices (1300

 

Route 73, Suite 106, Mount Laurel, New Jersey 08054), or such other place as
landlord directs, as yearly minimum rent, the sum of $   * payable in equal
monthly installments of $   * on the first business day of each month during the
term of this Lease.

 

 

 

 

 

 

* Years 1 – 5: $506,000.00 gross per year; $42,166.67 gross per month.

 

  Years 6 – 10: $556,600.00 gross per year; $46,383.33 gross per month.

 

 

 

 

 

Payable at the office of the Landlord as provided above or as may be otherwise
directed by the Landlord in writing.

 

 

 

THE ABOVE LETTING IS UPON THE FOLLOWING CONDITIONS:

 

 

Peaceful
Possession

First- The Landlord covenants that the Tenant, on paying the said rental and
performing the covenants and conditions in this Lease contained, shall and may
peaceably and quietly have, hold and enjoy the demised premises for the term
aforesaid.

 

 

Purpose

Second- The Tenant covenants and agrees to use the demised premises as
warehousing and manufacturing of food products only and agrees not to use or
permit the premises to be used for any other purpose without the prior written
consent of the Landlord endorsed hereon. No machinery, equipment or other thing
that could cause unusual vibration, noise, odors or pollutants shall be
installed or placed therein. Tenant acknowledges and agrees that there have been
no representations or warranties made by or on behalf of Landlord with respect
to the premises or the building or with respect to the suitability of either for
the conduct of Tenant’s business. The taking of possession of premises by Tenant
shall conclusively establish that the premises and the building were at such
time in satisfactory condition, order and repair. Tenant shall not subject any
portion of the floor to greater loading than that portion of the premises is
designed to carry. Tenant represents and warrants that its SIC code is 2050.
Should any change in this classification occur during the term of this Lease,
Tenant shall promptly notify Landlord in writing specifying the new
classification.

- 1 -

--------------------------------------------------------------------------------



 

 

Default

Third- The occurrence of any of the following shall constitute a material
default and breach of the Lease by Tenant:


 

 

 

(a) failure of Tenant to accept possession of the Premises within thirty (30)
days after the date of commencement of the Lease term;

 

 

 

(b) Tenant shall not vacate nor abandon the Leased Premises at any time during
the Lease Term, nor permit the Leased Premises to remain unoccupied for a period
longer than ten (10) consecutive days during the Lease Term. If Tenant shall
abandon, vacate, or surrender the Leased Premises, or be dispossessed by process
of law or otherwise, any personal property belonging to Tenant or property in
the custody of Tenant on the Leased Premise shall, at the option of Landlord, be
deemed abandoned and may be used, sold without public notice or auction,
destroyed or otherwise disposed of by Landlord. Tenant specifically waives the
provisions of N.J.S.A. 2A:18-72, et seq..

 

 

 

(c) a failure by Tenant to pay, when due, any installment of rent hereunder or
any additional rent or any such other sum herein required to be paid by Tenant;

 

 

 

(d) failure by Tenant to observe and perform any other provisions or covenants
of the Lease to be observed or performed by Tenant, where such failure continues
for thirty (30) days after written notice thereof from Landlord to Tenant
provided, however, that if the nature of the default is such that the same
cannot reasonably be cured with such thirty (30) day period, Tenant shall not be
deemed to be in default if Tenant shall within such period commence such cure
and thereafter diligently prosecute the same to completion;

 

 

 

(e) the filing of a petition by or against Tenant for adjudication as a bankrupt
or insolvent or for its reorganization or for the appointment pursuant to any
local, state or federal bankruptcy or insolvency law of a receiver or trustee of
Tenant’s property; or an assignment by Tenant for the benefit of creditors;


 

 

Remedies

Upon the occurrence of any such event of default set forth above:


 

 

 

(f) Landlord may (but shall not be required to) perform for the account of
Tenant any such default of Tenant and immediately recover as additional rent any
expenditure made and the amount of any obligations incurred in connection
therewith, plus twelve percent (12%) per annum interest from the date of such
expenditure, provided Landlord gave Tenant thirty (30) days written notice to
cure such default;

 

 

 

(g) Landlord may accelerate all rent and additional rent due for the balance of
the term of this Lease and such sum less the fair rental value for the balance
of the term, both discounted to present value at eight percent (8%) per annum
shall be payable by Tenant, and declare the same to be immediately due and
payable;

 

 

 

(h) Landlord may declare by notice in writing to Tenant that the Lease,
including any renewal options has been terminated and upon receipt of such
notice, Tenant (if it has not already done so) shall immediately vacate the
premises and the Landlord thereafter shall have the right to recover all damages
caused by the breach of this Lease by Tenant, including any future loss of rent
and the costs of reletting including redecorating expenses, repairs, leasing
commissions and the like.

- 2 -

--------------------------------------------------------------------------------



 

 

 

(i) In the event Landlord or Tenant provides notice of termination of this Lease
in accordance with the twelfth paragraph hereinbelow and Tenant fails to vacate
the Premises thereafter upon the expiration of the original term or any extended
term hereunder, Tenant shall pay to Landlord 150% of the monthly rental payment
and operating costs due and payable for the month in which this Lease expired or
terminated as liquidated damages or Landlord may, at its sole discretion, pursue
any other remedy at law or in equity.

 

 

 

(j) In addition to all remedies provided herein or by law, Tenant shall pay to
Landlord reasonable attorneys’ fees and court costs incurred as a result of such
breach.


Sub-letting
And
Assignment

Fourth- (a) The Tenant shall not sublet the demised premises nor any portion
thereof, nor shall this Lease be assigned by the Tenant without the prior
written consent of the Landlord endorsed hereon, which consent shall not be
unreasonably withheld. At its sole option, Landlord may require the sub-tenant
or assignee to enter into a written agreement with Landlord whereby it agrees to
be bound by all terms and conditions of the Lease. Tenant shall remain liable
for all covenants and conditions of this Lease;


 

 

 

(b) as a condition precedent to Tenant’s right to sub-lease the premises or to
assign this Lease, Tenant shall, at Tenant’s own expense, first comply with the
Industrial Site Recovery Act, N.J.S.A. 13:1K-6 et seq. and fulfill all of
Tenant’s environmental obligations under this Lease. If this condition shall not
be satisfied, then Landlord shall have the right to withhold consent to a
sub-lease or assignment;

 

 

 

(c) in the event of a sale or transfer of a majority ownership interest in
Tenant, such sale or transfer shall be deemed an assignment requiring the
consent of Landlord, only if the sale or transfer is to an entity with a net
worth less than Tenant and there are no defaults under the Lease Agreement.
Landlord’s consent shall not be unreasonably withheld.

 

 

 

(d) Any assignment or subletting of the Demised Premises in violation of the
terms and conditions hereinabove shall be deemed void.


 

 

Conditions of
Premises;
Repairs




Alterations and
Improvements

Fifth- The Tenant has or will examine the plans for the demised premises, and
accepts it in its present condition (except as otherwise expressly provided
herein) and without any representations on the part of the Landlord or its
agents. The Tenant shall keep the Demised Premises in good condition and shall
redecorate, paint and renovate the said premises as may be necessary to keep
them in repair and good Improvements appearance. The Tenant shall not make any
alterations, additions or improvements to said Premises without the prior
written consent of the Landlord. All erections, alterations and improvements,
whether temporary or permanent in character, which may be made upon the premises
either by the Landlord or the Tenant, except furniture or movable trade fixtures
installed at the expense of the Tenant, shall, at the option of the Landlord, be
the property of the Landlord and shall remain upon and, be surrendered with the
premises as part thereof at the termination of this Lease, without compensation
to the Tenant. Upon the expiration of or sooner termination of the tenancy
hereby created, Tenant shall peaceably surrender the Premises in broom clean
condition, reasonable wear and tear excepted. At such time, Tenant shall
surrender all keys for the Premises to Landlord at the place then fixed for the
payment of rent and shall inform Landlord of all combinations on locks, safes
and vaults, if any, in the Premises. Tenant shall remove all its trade fixtures,
phone systems, alarm systems, wiring, cables and all other similar systems and
wiring before surrendering the Premises and shall repair any damage to the
Premises caused thereby. Only those improvements, modifications or alterations
which Landlord notifies Tenant in writing Landlord wishes to retain shall not be
removed. Any property of Tenant left at the Premises at the expiration or sooner
termination of this Lease shall be deemed abandoned and Landlord may dispose of
such property without further notice to Tenant and at the sole cost and expense
of Tenant. Tenant’s

- 3 -

--------------------------------------------------------------------------------



 

 

Sanitation
Inflammable
Material

Sidewalks

obligation to observe or perform this covenant shall survive the expiration or
other termination of the term of this Lease. The Tenant further agrees to keep
said premises and all parts thereof in a clean and sanitary condition, and free
from trash, inflammable material, vermin and other objectionable matter. If this
Lease covers premises all or a part of which are on the ground floor, the Tenant
further agrees to keep the sidewalks in front of such ground floor portion of
the demised premises clean and free of obstructions, snow and ice. All labor and
materials furnished by or on behalf of Tenant shall be first class and by
contractors approved in writing by Landlord and shall be accomplished at times
so as not to disturb the activities of other tenants. Tenant shall not install
any alterations, additions or improvements in such a manner as to compromise the
structural integrity of the premises or any part thereof. The labor and
materials shall be installed in complete conformity to all applicable statutes,
codes, ordinances and regulations.

 

 

Mechanics’
Liens

Sixth- In the event that any mechanics’ lien or notice of intention is filed
against the premises as a result of alterations, additions or improvements made
by the Tenant, the Landlord, at its option, after ninety (90) days notice to the
Tenant, may pay the said lien, without inquiring into the validity thereof, and
the Tenant shall forthwith reimburse the Landlord the total expense incurred by
the Landlord in discharging the said lien, as additional rent hereunder.
Landlord agrees that Tenant may obtain a discharge of any mechanics’ lien at its
option, but Tenant must fully indemnify Landlord such indemnification to include
payment for all legal fees.

 

 

Glass

Seventh- Tenant shall self-insure all glass on the Premises, the Tenant shall
repair the said damage or replace or restore any destroyed glass of the
premises, as speedily as possible, at the Tenant’s own cost and expense.

 

 

Liability of
the Landlord

Eighth-

 

 

 

No officer, director and stockholder, member, partner, principal (disclosed or
undisclosed) representative or agent of the Landlord shall have personal
liability under any of the terms, conditions or covenants of this Lease and
Tenant shall look solely to the equity of the Landlord in the building of which
the Premises form a part for the satisfaction of any claim, remedy or cause of
action accruing to Tenant as a result of the breach of any action of this Lease
by Landlord.

 

 

Access of
Landlord

Ninth- Landlord and Landlord’s agents and representatives, may, at any
reasonable time, enter the Leased Premises to examine them, to make alterations
or repairs thereto or for any other purposes which Landlord considers necessary
or advisable; however, in the case of any emergency, Landlord and its agents may
enter the Premises at any time and in any manner. Tenant shall allow the leased
premises to be exhibited by Landlord: (i) at any reasonable time to
representatives of lending institutions or to prospective purchasers of the
building or leased premises, and (ii) at any reasonable time within six months
prior to the end of the term to persons who may be interested in leasing the
leased premises. Landlord may place a suitable “For Sale” sign upon the leased
premises six months prior to the expiration of the demised lease term. Landlord
and its agents reserve the right and shall be permitted reasonable access to the
leased premises to install facilities within and through the Leased Premises and
to install and service any systems deemed advisable to provide services or
utilities to any tenant in the building.

 

 

Services
And
Utilities

Tenth- Tenant shall be responsible and pay for the following services and
utilities furnished to the demised premises:


 

 

 

-Electric, Fuel Oil and/or Gas, & Hot Water (utility)

 

-Water & Sewer Service (utility)

- 4 -

--------------------------------------------------------------------------------



 

 

 

-Fire Service Charge for Fire Sprinkler System (utility)

 

-Plumbing Mechanical & Maintenance

 

-Heating Mechanical & Maintenance Contract*

 

-Air Conditioning Mechanical & Maintenance Contract*

 

-Overhead Door & Dockbumper Maintenance

 

-Interior Building Maintenance (including light bulbs, emergency and exit lights

 

-Exterior Building Maintenance (as a result of damaged caused by Tenant or
Tenant’s agents)

 

-Trash Removal

 

-Janitorial Service


 

 

 

Please be advised that as part of your responsibility for all repairs and
maintenance of the mechanical equipment, included is all the duct work, fans,
roof stacks and replacement of equipment, if necessary. Landlord shall be
responsible for maintaining all structural portions of the Leased Premises and
shall also maintain exterior adjoining areas in a clean and orderly condition.
The exterior and structural parts of the Leased Premises are defined to include:
(a) outside walls; (b) the roof and roof covering; (c) the foundations; (d)
floor slab and floor; (e) gutters and downspouts; (f) marquees; (g) all
structural members; and (h) all wiring, conduits and other utility and sprinkler
fixtures and equipment, including water pipes and electrical systems located in
walls or floors of the building, together with those serving the common
facilities which are located outside the walls of the building, and those
serving any other premises, or serving premises in addition to those of the
Leased Premises which are located anywhere in the premises.

 

 

 

* Copy of contract to be submitted to Landlord within the first thirty (30) days
of occupancy.

 

 

 

The following are included in the rent. Currently, the building common area
maintenance charges are $.30 per square foot; the Tenant’s prorata share of the
building charges is $2,530.00 per month. Tenant is responsible for any increases
over this amount,or credited for any overpayment; Landlord will invoice Tenant
for their prorata share of any increases annually.


 

 

 

-Driveway, Parking Lots & Sidewalk Repair

 

-Snow Plowing

 

-Roof Maintenance (non-capital)


 

 

Damage and
Destruction
to Premises

Eleventh- In the event of the destruction of the Demised Premises or of
Destruction the building containing the same Premises by fire, explosion, the
elements or otherwise during the term hereby created or previous thereto, or
such partial destruction thereof, as to render the Premises wholly untenantable
or unfit for occupancy, or should the demised Premises be so badly injured that
the same cannot be repaired within one hundred twenty (120) days from the
happening to the Demised Premises of such destruction and injury, then and in
such case the term hereby created shall, at the option of either Landlord or
Tenant, cease and become null and void from the date of such damage or
destruction, and the Tenant shall immediately surrender said premises and all
the Tenant’s interest excluding Tenant’s personal property, fixtures and
furniture, therein to the Landlord, and shall pay rent only to the time of such
damage or destruction. In such event the terminating party shall notify the
other party in writing of its intent to terminate the Lease within forty-five
(45) days of the damage or destruction. Should the demised premises be rendered
untenantable and unfit for occupancy, but yet be repairable within ninety days
from the happening of said injury, the Landlord may enter and repair the same
with reasonable speed, and the rent shall not accrue after said injury or while
repairs are being made, but shall recommence immediately after said repairs
shall be completed. But if the premises shall be so slightly injured as not to
be rendered untenantable and unfit for occupancy, then the Landlord agrees to
repair the same with reasonable promptness and in that case the rent accrued and
accruing shall not cease or determine. The Tenant shall immediately notify the
Landlord in case of fire or other damage to the Premises.

- 5 -

--------------------------------------------------------------------------------



 

 

Notices

Twelfth- All notice and demands, legal or otherwise, incidental to this lease,
or the occupation of the Demised Premises, shall be in writing. If the Landlord
or its agent desires to give or serve upon the Tenant any notice or demand, it
shall send a copy thereof by certified mail, return receipt requested, addressed
to the Tenant at the Demised Premises or to leave a copy thereof at the
Premises. Notices from the Tenant to the Landlord shall be sent by certified
mail, return receipt requested to the Landlord at the place hereinbefore
designated for the payment of rent, or to such party or place as the Landlord
may from time to time designate in writing. In the event any notice sent
certified mail, return receipt requested, is returned marked “unclaimed” such
notice shall be sent by regular mail and shall be sufficient pursuant to the
terms set forth herein. The place and method of notification herein may not be
changed orally.

 

 

Termination
Notice/Renewal

Either party hereto may terminate this Lease at the expiration of the said term,
or extended term, by giving to the other party written notice thereof at least
ninety (90) days prior to such expiration, but in default of such notice, this
Lease, as same may be amended from time to time, with all the conditions and
covenants thereof, shall renew for a term of one year, with the exception that
the rent shall be equivalent to the rent paid during the prior twelve (12) month
period plus a monthly increase of 1/12th of the percentage increase in the
Consumer Price Index of the last month of the last term of the Lease divided by
the Consumer Price Index as of the first month of the last term of the Lease;
which increase shall continue for the new rental term of one year and so on from
year to year thereafter together with an additional Consumer Price Index
increase as described hereinabove, until terminated by either party hereto,
giving to the other at least ninety (90) days prior written notice of intention
to terminate said Lease at the expiration of the then current term. PROVIDED
HOWEVER, that if Landlord shall have given such written notice prior to the
expiration of any term hereby created of its intention to change the terms and
conditions of this Lease, and Tenant shall hold over after the expiration of the
time mentioned in such notice, Tenant shall be considered a Tenant under the
terms and conditions mentioned in such notice for such further period as Tenant
may remain in possession of the Premises or until similar subsequent notice be
given by Landlord again changing the said terms and conditions.

 

 

Eminent
Domain
Condemnation

Thirteenth- If the property or any part thereof wherein the Demised Premises are
located shall be taken by public or quasi-public authority under any power of
eminent domain or condemnation, this lease, at the option of the Landlord, shall
forthwith terminate and the Tenant shall have no claim or interest in or to any
award of damages for such taking.

 

 

Delivery
of Lease

Fourteenth- No rights are to be conferred upon the Tenant until this Lease has
been signed by the Landlord, and an executed copy of the Lease has been
delivered to the Tenant.

 

 

Lease Binding
on Heirs
Successors, Etc

Fifteenth- All of the terms, covenants and conditions of this Lease shall, inure
to the benefit of and be binding upon the respective heirs, Successors,
Etc.executors, administrators, successors and assigns of the parties hereto.

 

 

Delays

Sixteenth- This Lease and the obligation of Tenant to pay rent hereunder and
perform all the other covenants and agreements hereunder on part of Tenant to be
performed shall in no way be affected, impaired or excused because Landlord is
unable to supply or is delayed in supplying any service expressly or impliedly
to be supplied or is unable to make, or is delayed in making any repairs,
additions, alterations or decorations or is unable to supply or is delayed in
supplying any equipment or fixtures if Landlord is prevented or delayed from so
doing by reason of governmental preemption in connection with the United States
of America or in connection with any rule, order or regulation of any department
or subdivision of any governmental agency or by reason of the conditions of
supply and demand which have been or are affected by any war, National Emergency
or Governmental regulations. Landlord agrees to use due diligence to supply any
service or make any repairs, additions, alterations or

- 6 -

--------------------------------------------------------------------------------



 

 

 

decorations.

 

 

Insurance: Fire & Extended Coverage

Seventeenth- Fire and Extended Coverage Landlord shall obtain and maintain fire
and extended coverage insurance with companies and in amounts acceptable to
Landlord in its sole discretion and/or its mortgagee(s). Tenant shall be liable
for its pro rata share of all insurance coverage as aforesaid, which Tenant
shall pay in accordance with the Twenty-second Paragraph of this Lease described
hereinbelow. If during the term of this Lease or any Lease or any additions or
extensions thereto it shall become either impossible or more costly for Landlord
to obtain acceptable insurance because of the use or character to which the
Demised Premises, or any portion thereof are utilized, then the Tenant shall
immediately cease and desist the operations causing said increase or
impossibility of obtaining said insurance or remove any materials causing said
increase or impossibility.

 

 

 

If it is determined that the materials, use or process are acceptable to
Landlord, (and Landlord’s mortgagee), but will result in higher than normal
insurance rates, then Tenant shall have the option of discontinuing said
operations, removing the materials or any other matter causing said increase, or
paying for the total cost of the increased insurance amounts to Landlord. It is
expressly understood and agreed that the liability of Tenant for the payment of
any increased insurance amounts in a multi-tenant building shall be for the
entire building of which the Demised Premises are a part, and may also include
liability to any or all other tenants of the building for any increase caused in
their respective insurances, such as business interruption or contents
insurance. Tenant shall be obligated to pay such aforementioned increases to
Landlord within ten (10) days after invoiced for same.

 

 

Liability Insurance

Eighteenth- Liability Insurance: Tenant, at all times during the term of this
Lease, at its own cost and expense, Tenant shall maintain comprehensive general
liability insurance with bodily injury and property damage limits of not less
then One Million Dollars ($1,000,000.00). A certificate of such insurance shall
be delivered to Landlord and Landlord shall be named on said policies as an
additional insured as respects the Premises. The Certificate shall also contain
provisions for a thirty-day notice prior to cancellation, reduction of coverage,
or other material change in the policy. Insurance shall be with companies
acceptable to the Landlord. Tenant further covenants with Landlord to protect,
indemnify and hold Landlord harmless from and against any and all claims,
demands and causes of action, including attorney fees, of any nature whatsoever
for injury or death or persons or loss of or damage to property occurring on the
Premises or in any manner growing out of or connected with Tenant’s use and
occupancy of the Premises except damage or injury occasioned by the gross
negligence or willful misconduct or any act that damages the Premise by
Landlord, its agents, servants or employees.

 

 

Waiver of Subrogation

Nineteenth- Landlord and Tenant hereby mutually waive any right of subrogation
which either may have against the other for any loss, damage or claim which that
party may have insurance against.

 

 

Waiver of Claims

Twentieth- Except as otherwise in this Lease provided, and except for Landlord’s
gross negligence or willful misconduct, Landlord and Landlord’s agents, servants
and employees shall not be liable for, and Tenant hereby releases and relieves
Landlord, its agents, servants, employees from, all liability in connection with
any and all loss of life, personal injury, damage to or loss of property, or
loss or interruption of business occurring to Tenant, its agents, servants,
employees, invitees, licensees, visitors, or any other person, firm corporation
or entity, in or about or arising out of the Premises, from, without limitation,
(a) any fire, other casualty, accident occurrence or condition in or upon the
Premises, the Building or the Project; (b) any defect in or failure of (i)
plumbing, sprinkling, electrical, heating or air conditioning systems or
equipment, or any other heating or air conditioning systems or equipment, or any
other systems and equipment of the Premises and the Building, and (ii) the
elevators, stairways, railings or walkways of the Building; the elevators,
stairways, railings or walkways of the Building; (c) any steam, gas, oil, water,

- 7 -

--------------------------------------------------------------------------------



 

 

 

rain or snow that may leak into, issue or flow from any part of the Premises or
the Building from the drains, pipes, or plumbing, sewer or other installation of
same, or from any other place or quarter; (d) the breaking or disrepair of any
installations and equipment; (e) the falling of any fixture or any wall or
ceiling materials; (f) broken glass; (g) latent or patent defects; (h) the
exercise of any rights by Landlord under the terms and conditions of this Lease;
(i) any acts or omissions of the other tenants or occupants of the Building or
of nearby buildings; (j) any acts or omissions of other persons; and (1) theft,
acts of God, public enemy, injunction, riot, strike, insurrection, war, court
order or any order of any governmental authorities having jurisdiction over the
Premises.

 

 

Security

Twenty-first- The Tenant shall this day deposit with Landlord the sum of $- 0 -
as security for the payment of the rent hereunder and the full and faithful
performance by the Tenant of the terms, covenants and conditions on the part of
the Tenant to be performed. Said sum shall be returned to the Tenant without
interest only after the expiration of the term hereof, provided that the Tenant
has fully and faithfully performed all such covenants and conditions and is not
in arrears in rent. During the term hereof, the Landlord may, if the Landlord so
elects, have recourse to such security, to make good any default by the Tenant,
in which event the Tenant shall, on demand, promptly restore said security to
its original amount. Liability to repay said security to the Tenant shall run
with the reversion and title to said Premises, whether any change in ownership
thereof be by voluntary alienation or as the result of judicial sale,
foreclosure or other proceedings, or the exercise of a right of taking or entry
by any mortgagee. The Landlord shall assign or transfer said security, for the
benefit of the Tenant, to any subsequent owner or holder of the reversion or
title to said Premises, in which case the assignee shall become liable for the
repayment thereof as herein provided, and the assignor shall be deemed to be
released by the Tenant from all liability to return such security. This
provision shall be applicable to every alienation or change in title and shall
in no way be deemed to permit the Landlord to retain the security after
termination of the Landlord’s ownership of the reversion or title. The Tenant
shall not mortgage, encumber or assign said security without the written consent
of the Landlord. Under no circumstances shall the security deposit be considered
or used as the rental payment for any month, including the last month, which may
be due under the terms of this Lease

 

 

Taxes, Insurance and Assessments

Twenty-second- Landlord shall pay for all real estate taxes, insurance charges
and assessments levied upon the Demised Premises. Tenant shall be responsible
for increases in such taxes, fire insurance and assessments over the 1991 base
amount for Real Estate Taxes and 2009 for Fire Insurance and Assessments.

 

 

Late Charges

Twenty-third- Tenant hereby agrees to pay to Landlord a late charge of five
percent (5%) per month in the event any payment of rent or additional rent is
not paid when due. Tenant shall pay to Landlord said amount within five (5) days
of receipt of notice from Landlord of the amount due.

 

 

Estoppel Certificate

Twenty-fourth- Tenant shall, at any time and from time to time, within ten (10)
days after written request by Landlord, execute, acknowledge and deliver to
Landlord, or its mortgagee or trustee, a statement in writing duly executed by
Tenant (i) certifying that this Lease is in full force and effect (if that be
the case) without modification or amendment (or, if there have been any
modifications or amendments that this Lease is in full force and effect as
modified and amended and setting forth the modifications and amendments), (ii)
certifying the date to which annual basic rent and additional rent have been
paid, and (iii) either certifying that to the knowledge of the Tenant no default
exists under this Lease or specifying each such default; it being the intention
and agreement of Landlord and Tenant that any such statement by Tenant may be
relied upon by a respective purchaser or a prospective or current mortgagee of
the Building, or by others, in any matter affecting the Premises.

- 8 -

--------------------------------------------------------------------------------



 

 

 

 

Environmental Matters

Twenty-fifth- (a) The term “Environmental Law” shall mean any Federal, State or
local, statute, act, law, ordinance, rule, regulation or order pertaining to the
environment whether now or hereafter enacted or amended, and whether or not
listed in this definition such as, but not limited to the following:

 

 

 

 

 

 

 

(i) The Comprehensive Environmental Response Compensation and Liability Act
(“CERCLA”), 42 U.S.C.. Section 9601 as amended by the Superfund Amendments and
Reauthorization Act of 1986 (Pub. L. 98-489, 100 Stat. 1613, 1986) (SARA”);

 

 

 

 

 

 

 

 

 

 

 

(ii) The Resource Conservation and Recovery Act, 42 U.S.C. Section 6801 et seq.
(“RCRA”);

 

 

 

 

 

 

 

(iii) Toxic Substances Control Act, 15 U.S.C. Section 2601 (“TSCA”);

 

 

 

 

 

 

 

(iv) The Clean Water Act, 33 U.S.C. Section 407 et. seq. (“CWA”);

 

 

 

 

 

 

 

(v) The Clean Air Act, 42 U.S.C. Section 7901 et. seq.;

 

 

 

 

 

 

 

(vi) The Industrial Site Recovery Act, N.J.S.A. 13:1K-6 et. seq.;

 

 

 

 

 

 

 

(vii) Any similar statute, law, ordinance, rule, regulation or order adopted in
the jurisdiction in which the Leased Premises is located at any time whether
before or after the execution of this Lease.

 

 

 

 

 

 

(b) “Hazardous Substance” shall mean any hazardous or toxic substance as defined
in any Environmental Law or in any rule, regulation or order issued pursuant to
any Environmental Law.

 

 

 

 

 

 

(c) “Enforcement Agency” shall mean the Environmental Protection Agency, New
Jersey Department of Environmental Protection (“DEP”) and any other state,
county, municipal or other agency having authority to enforce any Environmental
Law.

 

 

 

 

 

 

(d) All alterations made in the Leased Premises by Landlord, Tenant or any other
tenant of the Leased Premises shall be in accordance with and shall comply with
all Environmental Laws and the requirements of any Enforcement Agencies.

 

 

 

 

 

 

(e) Tenant shall not intentionally or unintentionally use, store, handle, spill
or discharge any Hazardous Substance at or in the vicinity of the Leased
Premises, other than those used in the ordinary cause of business in it’s
offices.

 

 

 

 

 

 

(f) Tenant represents that its SIC number is 2050. At any time during the term
of this Lease, Tenant shall supply to Landlord, if the Landlord makes
application to any government agency requesting the information, affidavits of
an officer of Tenant

- 9 -

--------------------------------------------------------------------------------



 

 

 

setting forth Tenant’s SIC number and describing in detail the operations and
processes undertaken by Tenant at the Leased Premises. Such affidavits shall
include a certification that no Hazardous Substance is generated, used, stored,
handled or disposed of at the Leased Premises or shall state the nature of any
such substance and the methods used in handling the same in reasonable detail.
Such affidavits shall be delivered to Landlord within ten (10) days after
request therefore.

 

 

 

(g) Within ten (10) days after request therefore, Tenant shall provide all
information requested from time to time by Landlord, or by an Enforcement Agency
for the preparation of notices, submissions or affidavits (including, without
limitation, Non-applicability Affidavit, de Minimis Quality Exemption
Application, Limited Conveyance Application or Administrative Consent Order).
Within ten (10) days after request therefore, Tenant shall executed and deliver
any document reasonably required in order to comply with any Environmental Law.

 

 

 

(h) Tenant shall promptly deliver to Landlord copies of all notices made by
Tenant to, or received by Tenant from, any Enforcement Agency or from the United
States Occupational Safety and Health Administration concerning environmental
matters or Hazardous Substances at the Leased Premises.

 

 

 

(i) At any time throughout the term of this Lease and any extension thereof,
Landlord may cause an inspection to be made of the Leased Premises and its
surrounding area for the purpose of determining whether any Hazardous Substance
is present thereon.

 

 

 

(j) Tenant shall indemnify, defend and hold Landlord harmless of and from any
and all claims arising by reason of any violation during the time of Tenant’s
occupancy and use of the Premises by Tenant of the provisions of this Section
and this indemnity shall survive expiration or other termination of this Lease.


 

 

Time of the Essence

Twenty-sixth- Time is of the essence of each term and provision of this Lease.

 

 

Waiver

Twenty-seventh- The waiver by Landlord of any breach of any term, covenant, or
condition herein contained by Tenant, shall not be deemed to be a waiver of such
term, covenant or condition or any subsequent breach of the same or any other
term, covenant or condition herein contained. The subsequent acceptance of rent
hereunder by Landlord shall not be deemed to be a waiver of any prior or
preceding breach of any term, covenant or condition of this Lease, other than
the failure of Tenant to pay the particular rent so accepted, regardless of
Landlord’s knowledge of such prior or preceding breach at the time of acceptance
of such rent.

 

 

Compliance With All Laws

Twenty-eighth- Tenant shall be responsible for compliance during the term of
this Lease and all subsequent renewals thereof, with all federal, state and
local statutes, laws, ordinances, rules, regulations and any directives of any
governmental or municipal agencies or authorities, their departments, bureaus
and sub-divisions, concerning or affecting the Premises, their use and
occupancy, for the correction, prevention and abatements of nuisances,
violations or other grievances in, upon or connected with all orders,
regulations, requirements and directives of any such departments, agencies or
authorities, all such compliance at the Tenant’s own efforts and expense.

 

 

Cumulative Remedies

Twenty-ninth- All rights and remedies provided for herein or otherwise existing
at law or in equity, are cumulative and the exercise of one or more rights or
remedies by Landlord shall not preclude or waive its right to the exercise of
any or all others.

- 10 -

--------------------------------------------------------------------------------



 

 

Waiver Of Right To
Trial By Jury

Thirtieth- Tenant hereby waives its right or entitlement to a trial by jury in
any legal proceeding involving, directly or indirectly, any matter (whether
sounding in tort, contract or otherwise) in any way arising out of or related to
this Lease or the relationship evidenced hereby. This provision is a material
inducement for Landlord to enter into, accept or rely upon this Lease.

 

 

Subordination

Thirty-first- All mortgages affecting the property now existing or hereinafter
entered into have priority over this Lease. Tenant agrees to execute all
documents necessary to give any mortgage priority over this Lease.

 

 

Indemnification

Thirty-second- Tenant shall indemnify and defend Landlord and save it harmless
from and against all claims, suits, actions, damages, judgements, liabilities,
fines, penalties, and expense for loss of life, personal injury or damage to
property unless caused by Landlord’s negligent acts (1) arising from or of any
occurrences within Leased Premises except in the event of Landlord’s gross
negligence or willful misconduct or (2) by reason of the occupancy or use of the
Leased Premises or any part of Entire Premises by Tenant or (3) occasioned
wholly or in part by any act or omission of Tenant or breach of this Lease by
Tenant or by its agents, contractors, customers, employees, servants, lessees or
concessionaires. If Landlord shall be made a party to any litigation commenced
by or against Tenant or by any third party and connected in any way with this
Lease or Tenant’s use or occupancy of Leased Premises, Tenant shall indemnify
and hold Landlord harmless and shall pay all costs, expenses and reasonable
attorney’s fees incurred or paid by Landlord in connection with such litigation,
except as per (1), (2) and (3) above.

 

 

Accord and Satisfaction

Thirty-third- No acceptance by Landlord of an amount less than the monthly rent
and other payments stipulated to be due under this Lease shall be deemed to be
other than a payment on account of the earliest such rent or other payments then
due or in arrears nor shall any endorsement or statement on any check or letter
accompanying any such payment be deemed an Accord and Satisfaction. Landlord may
accept any check for payment by Tenant without prejudice to Landlord’s right to
recover the remainder of any rent or other payment then in arrears and Landlord
may pursue any other remedy provided in this Lease. No acceptance by Landlord of
any payment of rent or other sum by Tenant shall be deemed a waiver of any of
the obligations of Tenant under this Lease.

 

 

Recording

Thirty-fourth- Tenant shall not Record this Lease without the written consent of
Landlord.

 

 

Certificate of Occupancy

Thirty-fifth- Landlord shall obtain at Tenant’s expense a Certificate of
Occupancy for this Lease. The cost of the Certificate of Occupancy is $150.00,
to be paid by Tenant to Landlord at the signing of this Lease.

 

 

Chairmats

Thirty-sixth- Landlord shall require Tenant to use chairmats where necessary on
all carpeted areas in order to protect the carpeting from damage.

 

 

Relocation

 

- 11 -

--------------------------------------------------------------------------------



 

 

Exterior Storage

Thirty-eighth- Tenant shall be prohibited from storing pallets, trash or debris
on the exterior of the Premise (other than trash dumpsters). Upon the request of
the Landlord, Tenant shall remove all pallets, trash and debris immediately. In
the event Tenant does not comply, Landlord shall have the option to clean the
area and charge Tenant all expenses, including but not limited to labor and
dumping fees, to complete the clean-up.

 

 

Internet Connection

Thirty-ninth- Landlord understands Tenant may have an Internet Connection
installed by a professional contractor. Prior to installation, Tenant or Tenants
installer must get approval from Landlord, in writing, for the location of the
equipment and wiring; which approval shall not be unreasonably withheld. Tenant
shall, at its sole cost and expense, be responsible for properly insuring its
equipment and wiring as well as the repair of any portion of the property that
is damaged due to the installation, usage, maintenance or removal of the
equipment and wiring during the lease term. Landlord shall not be responsible
for any damage to Tenant’s equipment and wiring. At the end of the Lease term,
Tenant shall be responsible for removal of the equipment and wiring and to
return the premises to its original condition.

 

 

Improvements

Fortieth- Tenant shall continue leasing unit in “As Is” condition.

 

 

Signs

Forty-first- Tenant shall be required, at it’s sole cost and expense, to install
an exterior sign consistent with the type used by all other tenants of the
project. Landlord shall provide Tenant with the sign specifications. Tenant
shall not place any signs on the doors and/or windows. In addition, Landlord
shall install Tenant’s name on all directory signs at Tenant’s expense. All
signs must be approved in advance by Landlord. Tenant shall not place or erect
any signs, decorative devices, awnings, canopies or other advertising matter on
Leased Premises without the prior written consent of Landlord.

 

 

Right of First Refusal

Forty-second- While this Lease is in full force and effect, and provided Tenant
is not in default of any of the material terms, covenants, and conditions of
this Lease Agreement, Landlord grants to Tenant the Right of First Refusal to
purchase 5090-5098 Central Highway, Pennsauken, New Jersey. Upon Landlord’s
receipt of a bona fide offer to purchase 5090-5098 Central Highway, Landlord
shall notify Tenant of such offer and Tenant shall have ten (10) business days
in which to execute an Agreement of Sale under the same terms and conditions as
the bona fide offer. Once Tenant has waived its Right of First Refusal to
purchase said space, Tenant’s Right of First Refusal shall be voided and of no
further effect, unless Tenant did not exercise it’s Right of First Refusal and
the Buyer did not close and complete the transaction that required notice.

 

 

Renewal Option

Forty-third- While the Lease is in full force and effect, and provided Tenant is
not in default of any of the terms and conditions of the Lease, Tenant shall
have the option to renew the Lease for an additional term of ten (10) years
under the same terms and conditions, with the exception that the monthly rental
shall as follows:

 

 

 

Years 1 – 5: $600,000.00 gross per year; $50,000.00 gross per month.
Years 6 – 10: $650,000.00 gross per year; $54,166.67 gross per month.

 

 

 

Tenant shall give written notice of their intention to exercise the option at
least one hundred and twenty (120) days prior to the expiration of the current
Lease.

- 12 -

--------------------------------------------------------------------------------



 

 

Option to Purchase

Forty-fourth- While the Lease is in full force and effect, and provided Tenant
is not in default of any of the terms and conditions of the Lease, Tenant shall
have the option at any time during the first twelve (12) months from the date of
this Lease (__________) to purchase 5090-5098 Central Highway, Pennsauken, New
Jersey by giving the Landlord written notice. Closing must take place within the
twelve (12) month period specified above. If Tenant exercises the option, Tenant
would purchase the Premise known as 5090-5098 Central Highway, consisting of
27,564 square feet (5090 Central Highway) and 101,200 square feet (5092-5098
Central Highway) for a total of 128,764 square feet, for $5,794,380. After
Tenant notifies Landlord of its intent to purchase, both parties agree to sign a
mutually agreeable Agreement of Sale within fifteen (15) days.

          IN WITNESS WHEREOF, the parties have interchangeably set their hands
and seals or caused these presents to be signed by their proper corporate
officers and caused their proper corporate seal to be here affixed, this _______
day of _______, 2009.

 

 

 

 

 

 

 

 

 

 

THE BLOOM ORGANIZATION

 

 

 

 

 

OF SOUTH JERSEY, LLC, (Landlord)

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

Witness

 

 

 

Frank Martin, President

 

 

 

 

 

 

 

 

 

 

 

J & J SNACK FOODS SALES

 

 

 

 

 

CORPORATION, (Tenant)

 

 

 

 

 

 

 

Attested:_____________________

 

 

By:

 

(Seal)

 

 

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

- 13 -

--------------------------------------------------------------------------------